DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim 8 has been canceled.  Claims 1-7 and 9-19 are pending.

Election/Restrictions
Claims 2, 3, 5, 6, 9-16 and 18-19 have been withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected species, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 13 July 2022.
The election (13 July 2022) identified claims 1, 4, 5, 7, 9-11 and 15-19 as those claims readable on the elected species of Fig. 3.  Claims 2, 3, 6 and 12-14 have been withdrawn. Upon communicating with applicant on 21 July 2022, it was confirmed that claims 9, 10, 15-16 and 19 were additionally withdrawn.  Additionally, claims 5, 11 and 18 do not read on the elected species of Fig. 3 because Fig. 3 doesn’t provide an attachment part that is a lid member for an oil filling port and a guide wall located at a lower portion of the oil filling tubular part.  Overall, claims 2, 3, 5, 6, 9-16 and 18-19 have been withdrawn.  Claims 1, 4, 7 and 17 remain for action on their merits.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Potter et al. (US 2002/0063129) (Potter) in view of Shozo (JP 2003146091) and Kito et al. (US 2015/0239340) (Kito).
Potter discloses a tank 10 made of resin, comprising: a barrier layer 51 provided on an inner surface of a resin layer, wherein an opening part (opening in layer 51 as shown in Fig. 6 and 7) is provided in the barrier layer, a thick part (outer resin layer of wall 50 has a thick part) projecting toward an inside or an outside of the tank body is provided in a resin layer at an outer peripheral part of the opening part, and the barrier layer and a casting flange part (flange 22 of outer component) at a base of an oil filling port tubular part are molded with the resin of the tank body in a state in which the casting flange part is located at the thick part, and an end edge of the opening part in the barrier layer has a cylindrical shape or a conical shape with a section bent (bend in barrier layer 51 as shown in Fig. 6) with a curvature.
Potter fails to disclose that the barrier layer is the innermost layer (“provided on the inner surface of a tank body”) of the tank body.  Shozo teaches a two-piece tank body being formed with the barrier layer lining the mold to form the innermost layer of the tank body when the two pieces are fastened together.  It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to modify the tank body such that the barrier layer is the innermost layer by eliminating any layers inward of the barrier layer to reduce the cost associated with materials and manufacturing associated with these layers extending inwardly of the barrier layer and to provide a lighter weight tank body.
Potter fails to disclose a distal end of the barrier layer is located inside a recessed groove formed in the casting flange part.  Kito teaches a fuel supply system with fuel pipe 40 as shown in Fig. 2 made of an innermost layer 44 of polyethylene having excellent fuel permeation resistance (barrier layer) and an outer layer 45 is a resin material providing excellent electrical conductivity (polyethylene, polycarbonate, polypropylene or polystyrene) (see paragraphs [17] and [18]), the configuration of the layers is similar to Potter in that the resin layer and barrier layer are arranged as layers of a pipe with the barrier layer radially inward of the outer resin layer.  Also, the barrier layer has an upper distal end located inside a recessed groove (downwardly-open, annular groove of contact part 23 as shown in Fig. 2) formed in the casting flange part (contact part 23).  The groove acts to seal the barrier layer 44 of fuel pipe 40.  It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to modify the casting flange of Potter to include a recessed groove and to modify the tank body including the barrier layer and the outer resin layer to end at a distal end located inside the recessed groove and sealing the barrier layer to prevent fuel vapor from permeating though an unsealed joint.
Re claim 7, a guide wall (wall of inner component 40 as shown in Fig. 6 and 7 of Potter) along which an oil fill nozzle is guided is provided at a lower portion of the oil fill tubular part and an end edge of the opening part in the barrier layer is located outside the guide wall in a radial direction.

Claim(s) 4 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Potter in view of Shozo and Kenji et al. (JP 2009101748) (Kenji).
Potter and Shozo are applied as previously stated.  Potter fails to disclose a mouth fitting member.  Kenji teaches a mouth fitting member (metallic cylindrical member 55 mounted to the inner surface of inlet 51 (see Fig. 6)) is provided at the oil fill port tubular part, a roughly worked surface is provided on an outer peripheral surface of the mouth fitting member, and the mouth fitting member and the oil fill port tubular part are integrated with a resin of the oil fill port tubular part bonded to the roughly worked surface.  It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to add the mouth fitting member to provide a more durable, impact resistant and scrape resistant surface able to withstand repeated contact with an oil fill nozzle.
Re claim 17, a guide wall (wall of inner component 40 as shown in Fig. 6 and 7 of Potter) along which an oil fill nozzle is guided is provided at a lower portion of the oil fill tubular part and an end edge of the opening part in the barrier layer is located outside the guide wall in a radial direction.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN J CASTELLANO whose telephone number is (571)272-4535. The examiner can normally be reached Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Fristoe can be reached on 571-272-4926. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.








Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





sjc/STEPHEN J CASTELLANO/                   Primary Examiner, Art Unit 3733